Citation Nr: 0206459	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  95-03 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied the benefit 
sought on appeal.  The appellant, the surviving spouse of a 
veteran who had active duty for training from April 1957 to 
October 1957 and active service from February 1958 to 
November 1977, and who died in February 1992, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  

A BVA decision dated in April 1997 remanded the case to the 
RO for additional development.  Following accomplishment of 
the requested development, the case was again referred to the 
Board for appellate review.  In a decision dated in September 
2000, the Board affirmed the RO's denial of the benefit 
sought on appeal.  The appellant then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in an Order dated in April 2000, the 
Court vacated the Board's decision and remanded the case to 
the Board for readjudication consistent with the Court's 
Order.  The case was subsequently returned to the Board for 
further appellate review.  



FINDINGS OF FACT

1.  The appellant has been notified of the evidence needed to 
substantiate her claim and all relevant evidence available 
has been obtained by the RO.  

2.  The veteran's death certificate shows he died in February 
1992 and that the immediate cause of death was 
arteriosclerotic cardiovascular disease.  

3.  During the veteran's lifetime, service connection had 
been established for degenerative changes of the ankles, 
evaluated as 10 percent disabling and for anxiety with 
cephalalgia, evaluated as 10 percent disabling, for a 
combined schedular evaluation of 20 percent.  

4.  Cardiovascular disease, specifically hypertension, was 
manifested during service.  


CONCLUSION OF LAW

The veteran's death was caused by a disability of service 
origin.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.312 (2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that the VA shall make reasonable efforts 
to notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

First, the VA has a duty under the VCAA to notify the 
appellant and her representative of any information and 
evidence needed to substantiate and complete a claim.  
Collectively, the March 1992 rating decision, as well as the 
statement of the case and the various supplemental statements 
of the case issued in connection with the appellant's appeal 
have notified her of the evidence considered, the pertinent 
laws and regulations and the reasons her claim was denied.  
Further, although the Court's April 2001 Order served to 
vacate the Board's September 2000 decision and its legal 
effect, the Board's prior decision nevertheless remains a 
matter of record, and one that was clearly provided to the 
appellant and her representative.  Examination of the now 
vacated decision reveals that the Board clearly articulated 
the relevant laws and regulations and discussed these legal 
provisions in the context of the evidence then of record.  In 
other words, through the Board's September 2000 decision, the 
appellant and her representative have already had an 
extensive advisement of the evidence that would be required 
to substantiate this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  In 
this regard, the veteran's service medical records are 
associated with the file, as well as private and VA medical 
records.  In addition, the purpose of the Board's April 1997 
remand to the RO was to obtain additional evidence, including 
additional private medical and insurance records and to have 
the veteran's medical records reviewed by a cardiologist.  
While the review by the VA cardiologist was accomplished, no 
additional private medical or insurance records were 
submitted by the appellant, despite her best efforts to 
obtain those records.  The appellant and her representative 
have not made the Board aware of any additional outstanding 
evidence that needs to be obtained in order to fairly decide 
the claim.  Accordingly, the Board finds that the VA has done 
everything reasonably possible to assist the appellant and 
that no further action is necessary to satisfy the VCAA.  

One last point with respect to the VCAA, the Board finds 
that, while the VCAA was enacted during the pendency of this 
appeal, it was not specifically applied and considered by the 
RO, there is no prejudice to the appellant in proceeding with 
this appeal, because as explained above, the requirements of 
the VCAA regarding notice and the duty to assist have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the appellant).  
This is particularly true given the favorable decision by the 
Board in this case.  Consequently, the case is now ready for 
appellate review.  

The appellant essentially contends that the veteran developed 
hypertension during service and that the veteran's 
hypertension led to his arteriosclerotic heart disease and 
his death.  When a veteran dies of a service-connected 
disability, the veteran's surviving spouse is eligible for 
Dependency and Indemnity Compensation.  38 U.S.C.A. § 1310 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.5 (2001).  A 
service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for 
certain chronic diseases, such as hypertension, when the 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  A principal cause of death is 
one which, singularly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one which contributed 
substantially or materially to death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

The veteran's death certificate shows he died in February 
1992.  The immediate cause of death was arteriosclerotic 
cardiovascular disease.  At the time of the veteran's death, 
service connection had been established for degenerative 
changes of the ankles, evaluated as 10 percent disabling and 
anxiety with cephalalgia, evaluated as 10 percent disabling 
for a combined schedular evaluation of 20 percent.  

Service records show the veteran had active duty for training 
from April 1957 to October 1957 and active service from 
February 1958 to November 1977.  The veteran's service 
medical records include a Report of Medical Examination 
performed in November 1966 that shows a blood pressure 
reading of 120/90.  An electrocardiographic record performed 
at that time was interpreted as being within normal limits.  
A record dated in January 1975 shows the veteran requested a 
blood pressure check because of a history of mild 
hypertension.  He reported that he had experienced mild chest 
pain for the past four months.  Blood pressure was recorded 
as 150/80.  A record dated in May 1976 records a blood 
pressure of 136/96.  A physical examination performed in June 
1977 in connection with the veteran's retirement from service 
shows the veteran's blood pressure was 126/84 sitting, 138/86 
recumbent and 130/86 standing.  That examination report 
contains an entry of "Jun 72, high blood pressure, no 
treatment."  On the Report of Medical History portion of the 
retirement examination, the veteran reported that he had been 
denied life insurance in May 1977 because of "high blood pres 
& history of family."  

Following service, a VA examination completed in February 
1978 shows the veteran reported complaints of chest pain.  
The cardiovascular system evaluation contains no entry of 
cardiac symptomatology.  The veteran's blood pressures were 
140/92, 145/88, 150/88 and 145/90.  Following the 
examination, the pertinent impressions were no heart disease 
was found and no hypertension was found--hypertension 
borderline.  

A record from a service medical facility dated in January 
1980 shows blood pressure readings of 140/100 and 154/110.  
The veteran was described as a "known HBP but never received 
med.  Low salt."  The veteran was started on Dyazide.  
Subsequently dated records reflect treatment for 
cardiovascular disease and that cardiovascular disease caused 
the veteran's death.  

The appellant presented testimony at a hearing before a 
hearing officer at the RO in September 1994.  At that 
hearing, the appellant offered testimony concerning her 
knowledge of the veteran's hypertension and its date of onset 
and the treatment he had received during and following 
service.  She testified that it was her understanding that 
the veteran's hypertension began in service.  

The record contains a February 1998 opinion from a VA 
physician concerning the etiology of the veteran's 
hypertension and heart disease.  The physician summarized 
that the veteran did not evidence clinical heart disease 
until he was hospitalized for unstable angina in 1986 and 
1987.  He further explained that if one accepted a reading of 
90 as the upper limit of normal for diastolic blood pressure, 
then the veteran's service medical records "indicate a single 
abnormal reading of 136/96 on 5/76."  The physician then 
commented that, "a diagnosis of established hypertension 
could not be established then, until multiple readings were 
clearly abnormal on 1/80."  He concluded that "in my opinion 
it is as least as likely as not that the veteran's 
hypertension and atherosclerotic heart disease did not have 
their [onset or origin?] in the service."  The Board observes 
that, in a typed version of that same report, the opinion 
concluded that, "in my opinion, it is less likely than not 
that the veteran's hypertension and arteriosclerotic heart 
disease had their onset in service."  

Based on this record, the Board believes there is a question 
as to whether the veteran's hypertension had its onset during 
service.  The Board acknowledges the February 1998 opinion of 
the VA physician that essentially concluded that the 
veteran's hypertension did not have its onset during service.  
However, that physician appears to have overlooked pertinent 
evidence in reaching his opinion, thereby lowering the 
probative value that can and should be attached to that 
opinion.  For example, the physician postulates that a 
reading of 90 was the upper limit for normal for a diastolic 
blood pressure and then indicates that there was only one 
abnormal reading during service in May 1976.  However, 
service medical records also show an elevated blood pressure 
reading in November 1966 when the veteran's diastolic blood 
pressure reading was 90.  Also not accounted for in the 
physician's opinion are entries on the June 1977 retirement 
examination which appear to reflect that the veteran was 
diagnosed with high blood pressure in June 1972 and that he 
had been denied life insurance in May 1977 because of high 
blood pressure.  Further, the physician did not refer to the 
VA examination of February 1978 which contained two blood 
pressure readings with diastolic pressure readings of 90 and 
92.  The Board would observe that the physician had indicated 
in his report that a diagnosis of hypertension could not be 
established until there were multiple readings that were 
clearly abnormal.  While the physician related that those 
multiple abnormal readings were not shown until January 1980, 
the Board is of the opinion that the February 1978 VA 
examination contains multiple abnormal readings which satisfy 
the reviewing physician's criteria for a diagnosis of 
hypertension.  Further, following the February 1978 VA 
examination, while the examiner said that no hypertension was 
found, he also appears to have diagnosed the veteran with 
borderline hypertension.  

Since the veteran was shown to have elevated blood pressure 
readings in service and was reported to have been denied life 
insurance because of high blood pressure, coupled with the 
diagnosis of borderline hypertension within one year of 
separation from service and the subsequent diagnosis of 
hypertension, the Board is of the opinion that the later 
diagnosis of hypertension cannot be disassociated from the 
elevated blood pressure readings shown during service and 
within one year of separation from service.  Accordingly, 
resolving any reasonable doubt in the appellant's favor, the 
Board concludes that the veteran's hypertension had its onset 
in service.  

It therefore follows that service connection for the cause of 
the veteran's death is warranted.  In this regard, the 
veteran's death certificate shows he died of arteriosclerotic 
cardiovascular disease and VA regulations define 
cardiovascular disease as including hypertension.  See 
38 C.F.R. §3.309(a) ("since hypertension is an early symptom 
long preceding the development of [arteriosclerosis and 
organic heart disease] in their more obvious forms, a 
disabling hypertension within one year will be given the same 
benefit of service connection as any of the chronic diseases 
listed.")  Therefore, service connection for the cause of the 
veteran's death is warranted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

